Order filed October 3, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00680-CV
                                    ____________

          BENJI'S EDUCATIONAL ACADEMY, ET AL, Appellants

                                          V.

                     HARRIS COUNTY, ET AL, Appellees


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-40976

                                     ORDER

      The notice of appeal in this case was filed September 3, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before October 14, 2019. See Tex. R. App. P. 5. If appellants
fail to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM



Panel Consists of Justices Christopher, Spain, and Poissant.




                                         2